Case 19-12595-elf       Doc 62     Filed 04/03/20 Entered 04/03/20 17:33:24              Desc Main
                                   Document      Page 1 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 19-12595
Mark Nottingham                      : Chapter 13
Carolynn Nottingham                  : Judge Eric L. Frank
Debtor(s)                            : *******************
                                     :
Chimera REO 2018-NR1 LLC             :
Movant                               : Place of Hearing
                                     : U.S. Bankruptcy Court
       v.                            : 900 Market Street, Courtroom #1
                                     : Philadelphia, PA, 19107
Mark Nottingham                      :
Carolynn Nottingham                  :
                                     :
                                     :
William C. Miller, Trustee
                                     :
Respondents

                                 CERTIFICATE OF DEFAULT

       Now comes Chimera REO 2018-NR1 LLC, its successor and assigns (hereinafter,

"Creditor"), by and through its mortgage servicing agent Nationstar Mortgage LLC d/b/a Mr.

Cooper, by and through counsel, and certifies to this Court that Mark Nottingham and Carolynn

Nottingham ("Debtors") have failed to comply with the Order approving the stipulation dated

August 19, 2019, a copy of which is attached hereto as Exhibit "A", by failing to make timely

payments in accordance with the stipulation. Pursuant to the Order, the automatic stay will

terminate upon the filing of a Certificate of Default.

       Creditor hereby avers that Debtors are delinquent for the February 1, 2020 payment and

for all arrears that were due thereafter. Further, pursuant to the terms of the stipulation, Creditor

provided Debtors and their Counsel with a Notice of Default on March 16, 2020, allowing

Debtors ten (10) days to cure the default. A copy of said default letter is attached hereto as

Exhibit "B". Ten (10) days have passed and the default has not been cured.



19-023549_JDD1
Case 19-12595-elf      Doc 62     Filed 04/03/20 Entered 04/03/20 17:33:24            Desc Main
                                  Document      Page 2 of 4



       WHEREFORE, upon the filing of this Certificate of Default, Creditor requests that the

Court enter an order terminating the automatic stay.


                                                       Respectfully submitted,

                                                         /s/ Karina Velter
                                                       Karina Velter, Esquire (94781)
                                                       Adam B. Hall (323867)
                                                       Sarah E. Barngrover (323972)
                                                       Manley Deas Kochalski LLC
                                                       P.O. Box 165028
                                                       Columbus, OH 43216-5028
                                                       Telephone: 614-220-5611
                                                       Fax: 614-627-8181
                                                       Attorneys for Creditor
                                                       The case attorney for this file is Karina
                                                       Velter.
                                                       Contact email is kvelter@manleydeas.com




19-023549_JDD1
Case 19-12595-elf       Doc 62     Filed 04/03/20 Entered 04/03/20 17:33:24            Desc Main
                                   Document      Page 3 of 4



                   IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:                               :
                                     : Case No.: 19-12595
Mark Nottingham                      : Chapter 13
Carolynn Nottingham                  : Judge Eric L. Frank
Debtor(s)                            : *******************
                                     :
Chimera REO 2018-NR1 LLC             :
Movant                               : Place of Hearing
                                     : U.S. Bankruptcy Court
       v.                            : 900 Market Street, Courtroom #1
                                     : Philadelphia, PA, 19107
Mark Nottingham                      :
Carolynn Nottingham                  :
                                     :
                                     :
William C. Miller, Trustee
                                     :
Respondents

                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing Certificate of Default was

served on the parties listed below via e-mail notification:

   Office of U.S. Trustee, Party of Interest, (Registered address)@usdoj.gov

   William C. Miller, Chapter 13 Trustee, Chapter 13 Trustee, P.O. Box 1229, Philadelphia, PA
   19105

   Brad J. Sadek, Attorney for Mark Nottingham and Carolynn Nottingham, Sadek and Cooper,
   1315 Walnut Street, Suite 502, Philadelphia, PA 19107, brad@sadeklaw.com

The below listed parties were served via regular U.S. Mail, postage prepaid, on April ___,
                                                                                      3    2020:

   Mark Nottingham, 1218 Primose Court, Bensalem, PA 19020

   Mark Nottingham and Carolynn Nottingham, 1218 Primrose Court, Bensalem, PA 19020

   OneMain Financial, Attn: Bankruptcy, 601 NW 2nd Street, Evansville, IN 47708


       April 3, 2020
DATE: ________________
                                                      /s/ Karina Velter
                                                      Karina Velter, Esquire (94781)


19-023549_JDD1
Case 19-12595-elf   Doc 62   Filed 04/03/20 Entered 04/03/20 17:33:24      Desc Main
                             Document      Page 4 of 4



                                            Adam B. Hall (323867)
                                            Sarah E. Barngrover (323972)
                                            Manley Deas Kochalski LLC
                                            P.O. Box 165028
                                            Columbus, OH 43216-5028
                                            Telephone: 614-220-5611
                                            Fax: 614-627-8181
                                            Attorneys for Creditor
                                            The case attorney for this file is Karina
                                            Velter.
                                            Contact email is kvelter@manleydeas.com




19-023549_JDD1
